          Case 8:19-cv-02634-PX Document 17 Filed 01/30/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


JEFFERY D. STADTLER, ON BEHALF OF
HIMSELF AND OTHERS SIMILARLY
SITUATED,

       Plaintiff

v.                                                  Case No. 8:19-cv-2634

DUGAN, MCKISSICK & LONGMORE,
LLC,

       Defendant



                       NOTICE OF CLASS ACTION SETTLEMENT

       Jeffery D. Stadtler writes with the consent of Dugan, McKissick & Longmore, LLC to

notify this Court that the parties have reached an agreement in principle to settle this matter on a

class-wide basis. The parties respectfully request that this Court vacate all pending case

deadlines and allow them 30 days within which to finalize their class action settlement

agreement, after which Mr. Stadtler will submit his unopposed motion for preliminary approval

of the class action settlement pursuant to Rule 23(e) of the Federal Rules of Civil Procedure.
          Case 8:19-cv-02634-PX Document 17 Filed 01/30/20 Page 2 of 2



Dated: January 30, 2020                      Respectfully submitted,



                                             /s/ Jesse S. Johnson
                                             Jesse S. Johnson (pro hac vice)
                                             GREENWALD DAVIDSON RADBIL PLLC
                                             7601 N. Federal Hwy., Suite A-230
                                             Boca Raton, FL 33487
                                             Tel: (561) 826-5477
                                             jjohnson@gdrlawfirm.com

                                             Eric N. Stravitz (Bar No. 23610)
                                             STRAVITZ LAW FIRM, PC
                                             4300 Forbes Boulevard—Suite 100
                                             Lanham, MD 20706
                                             O: (240) 467-5741
                                             F: (240) 467-5743
                                             E: eric@stravitzlawfirm.com

                                             Counsel for Plaintiff and the proposed class


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2020, I filed the foregoing with the Court using the

Clerk of Court’s CM/ECF system, which will provide notice to all counsel of record.


                                             /s/ Jesse S. Johnson
                                             Jesse S. Johnson




                                                2
